Citation Nr: 1634250	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's application to reopen his claim for service connection for bilateral hearing loss, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A June 2009 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement, nor submit new and material evidence, within one year of the denial.

2.  Evidence received since the June 2009 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is shown to be etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2009).

2.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence 

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  For the reasons explained below, the Board finds that new and material evidence has been received, and therefore, the claim is reopened.

In a June 2009 rating decision, the agency of original jurisdiction denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss based on the lack of evidence of a nexus to the Veteran's active service.  The Veteran did not file a notice of disagreement or new and material evidence within one year.  If a notice of disagreement is not filed within one year of the date of mailing of a  decision by the AOJ, the decision generally becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Here, because the Veteran did not appeal the decision, the June 2009 rating decision became final.

After the decision becomes final, the claim may be reopened only if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In August 2010, the Veteran filed an application to reopen the claim, which was denied by a January 2011 rating decision.  The Veteran filed a February 2011 notice of disagreement, a May 2012 statement of the case (SOC) was issued, and the Veteran filed a June 2012 substantive appeal to the Board.

At the time of the final June 2009 rating decision, the evidence of record included the Veteran's service treatment records, which showed that his pure tone thresholds did not meet the VA regulatory criteria for a hearing loss disability in either ear at the time of his separation examination.  See 38 C.F.R. § 3.385.

Since the final June 2009 rating decision, new evidence associated with the claims file includes a November 2010 VA examination report that shows that the VA examiner diagnosed bilateral sensorineural hearing loss, and that the Veteran's pure tone thresholds were 40 decibels or greater in at least one of the frequencies of 500, 1000, 2000, 3000, or 4000 hertz, thereby meeting the regulatory criteria for a current hearing loss disability.  See 38 C.F.R. § 3.385.  In addition, new evidence received includes an August 2012 opinion by L.C., a private audiologist (with a June 2016 addendum), in which L.C. opined that the Veteran's bilateral hearing loss is related to his active service.  The Board finds this evidence of a current bilateral hearing loss disability shown on VA examination in November 2010, as well as the August 2012 opinion of L.C. (with the June 2016 addendum), are not only new, but material, and is sufficient to reopen the previously denied claim.

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally should show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, operates to establish when a hearing loss disability can be service connected.  See id. at 159.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A VA examination in November 2010 reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
10
20
25
30
50
LEFT
10
25
25
30
50

Word recognition scores (using the Maryland CNC word list) were 98 percent for the right ear, and 96 percent for the left ear.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.  Because the Veteran's pure tone thresholds were equal to or greater than 40 decibels at 4000 hertz bilaterally, he meets the VA regulatory criteria for a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2015).

With regard to whether the Veteran's bilateral hearing loss is related to his active service, the Veteran's DD Form 214 reflects his military occupational specialty was a quartermasters heavy equipment operator.  In that regard, the Board acknowledges that several types of military occupational specialties involving equipment repair are noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a "moderate" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded.  See M21-1, III.iv.4.B.3.d.  Therefore, exposure to hazardous noise during his service is conceded in this case.

The Board also acknowledges that the Veteran has reported loud noise exposure from artillery fire in service, albeit his military occupational specialty does not indicate that he served in an artillery unit.

His November 1965 induction examination report reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
5
0
5
5
LEFT
-5
5
5
5

The Board notes that the November 1965 induction examination report shows that a Rudmose audiometer was used, and in this particular case, the Board finds that these thresholds appear to be more consistent with ISO units than ASA when viewed alongside the March 1969 separation examination results below (and that conversion to ISO would produce seemingly incongruent results).

His March 1969 separation examination report reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
0
0
0
5
LEFT
5
0
0
0

Post-service, July 2010 private audiology records from the Marshfield Clinic include an audiograph that shows pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
25
25
30
35
55
LEFT
25
25
30
40
55

A July 2010 opinion from K.S., an audiologist at Marshfield Clinic, reflects she opined that based on the Veteran's pattern of hearing loss, it is at least as likely as not related to his exposure to artillery fire in service.  

An August 2012 opinion (with a July 2016 addendum) from L.C., another private audiologist, reflects he noted a review of the Veteran's service medical records, that the Veteran reported exposure to artillery fire for 10 months in Vietnam, and that L.C. evaluated the Veteran's hearing.  L.C. opined that it is more likely than not that the Veteran's hearing loss is related to his active service, reasoning that the Veteran's type of mild-moderate high frequency sensorineural hearing loss with excellent word recognition scores has a typical noise-induced configuration.  L.C. further reasoned that although the Veteran's hearing was normal at separation from service, that did not mean that his cochlear hair cells were not damaged due to the noise exposure.  In his June 2016 addendum, L.C. noted that studies performed by Wang and Green of the University of Iowa (October 2011) and by Kujawa and Liberman (2009) have demonstrated that cellular damage to the cochlea from noise exposure can lay dormant and hearing loss can occur later in life.

By contrast, the November 2010 VA examination report reflects the examiner noted the Veteran's reported history of exposure to artillery fire in Vietnam, and a post-service occupational history of working as a plumber.  The examiner opined that the Veteran's bilateral hearing loss is most likely not related to his active service, reasoning that the Veteran's hearing was normal at separation from service without any significant threshold shifts, he answered "no" on his separation report of medical history as to whether he had hearing loss, and that instead it is more likely due to his post-service occupational noise exposure as a plumber, which trade the examiner noted was known to have a high incidence of hearing loss.

As shown above, there are conflicting audiological opinions as to whether the Veteran's bilateral hearing loss is related to his active service.  The Board notes again that hazardous noise exposure due to the Veteran's military occupational specialty is conceded in this case, he is already service-connected for tinnitus based on that noise exposure, and L.C. provided an opinion in June 2016 that addressed the fact that the Veteran's hearing was normal at separation from service, which normal hearing at separation does not necessarily preclude a finding of service connection.  See Hensley, supra.  In this case, the Board has no reason to prefer one medical opinion over the other, as both are well-reasoned and supported by the record.  Therefore, as the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active service, the Board will resolve all doubt in the Veteran's favor and grant the claim.

ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, and the claim is reopened.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


